Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered August 4, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
In satisfaction of a nine-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the second degree and was sentenced to the harshest prison term of eight *908years to life. Defense counsel seeks to be relieved of representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Our review of the record leads to the same conclusion. The record demonstrates that defendant entered a knowing, voluntary and intelligent guilty plea and was sentenced in accordance with the negotiated plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.